3 Case 1:20-mj-00286 Document 1 Filed on 03/09/20 in TXSD Page 1 of 3

United States Cistrict Court
Southern District of Texas

 

 

 

 

 

 

 

AO 91 (Rev. LI/I1) Criminal Complaint Fe [mM Y FILED
UNITED STATES DISTRICT COURT MAR ~ 9 2020
for the
United States of America )
V. )
1. Eric Roy Castillo CaseNo. J “<A d-MJ- A8 lo
A. Daniel G. Nieto
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 03/07/2020 in the county of Kenedy in the
Southern District of Texas , the defendant(s) violated: ,
Code Section Offense Description
Title 21, United States Code, knowingly and intentionally possessed with intent to distribute 0.79 kilograms
Section 841(a)(1) of crystal methamphetamine, a Schedule II controlled substance.

This criminal complaint is based on these facts:

SEE ATTACHEMENT A

@ Continued on the attached sheet.

   

Se Complainant '5 signature

Zackary Rhinehart, HSI Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

Date: WGA 4, 2020 - — A AP ~ a

Judge's signature

City and state: Brownsville, Téxas Ronald G. Morgan, US me Judge

Printed name and title

 
 

 

Case 1:20-mj-00286 Document1 Filed on 03/09/20 in TXSD Page 2 of 3

-go-MN F-AKxb
ATTACHMENT A O-4 | FAs

. On March 7, 2020, Eric Castillo and Daniel Nieto arrived at the Javier Vega Border Patrol
(BP) checkpoint in Sarita, Texas in a grey Nissan Altima. Eric CASTILLO, who was
driving the car, told agents they were traveling to Houston for work. During the inspection,
a narcotics detection K-9 alerted to the car. During a search of the car, agents found one
(1) bundle wrapped in silver tape hidden in a natural void under the battery. The bundle
contained a white crystal-like substance which tested positive for the properties of
methamphetamine.

HSI Special Agents (SA) were notified of the findings and responded to the check point.

Agents first interviewed the passenger Daniel NIETO, who freely and voluntarily waived
his rights. During the recorded interview, NIETO stated he knew narcotics were in the
vehicle, but didn’t know what type. NIETO also stated he and the driver (CASTILLO)
where supposed to deliver the narcotics to Corpus Christi.

. During the interview NIETO stated CASTILLO had knowledge of the narcotics and further
stated CASTILLO called an unknown subject on a cell phone to advise them they were
approaching the border patrol checkpoint. NIETO stated CASTILLO was driving because
he was older and would look less suspicious. NIETO also told agents, CASTILLO coached
him and told him (NIETO) if they got stopped to say they were painters and were traveling
for work.

. Agent then interviewed CASTILLO. SA Rhinehart told CASTILLO he was going to ask
him for his basic information. CASTILLO then stated without being asked, he knew why
he was there and knew “something was in the vehicle”. CASTILLO went on to say he had »
a criminal record and wasn’t dumb and this time the narcotics weren’t his. SA Rhinehart
stopped CASTILLO from giving any explanation and told him agents just needed his basic
information first. Agents obtained his information then advised him of his rights which he
waived in writing.

. During the recorded interview CASTILLO told agents he was going to Corpus Christi to
“see some guy, to paint”. When agents asked CASTILLO the name of the passenger, he
couldn’t recall his name at first and called him ‘Flaco”. CASTILLO said he met him on
the streets by a friend, but declined to say who introduced him. CASTILLO was unable to
provide any details on the person he was going to Corpus to work for. CASTILLO later
remembered the passenger’s name as “Daniel”. CASTILLO stated he didn’t know how
long they would be in Corpus working and suggested they would stay in a hotel or a house.
After being asked for additional work details, CASTILLO asked for an attorney at which
point all investigative questioning was stopped and CASTILLO was escorted back to his
holding cell. Agents photographed the narcotics and vehicle. Agents noticed there was no
painting supplies in the car, nor did they have any luggage or extra clothes.
 

Case 1:20-mj-00286 Document1 Filed on 03/09/20 in TXSD Page 3 of 3

4 0-M FAG
6. The duty Assistant US Attorney was advised of the facts and federal prosecution was

accepted for NIETO and CASTILLO for violation of Title 21 United States Code Section
841 and 846.

 

Zackary Rhinehart, Special Agent
Homeland Security Investigations

SWORN TO AND SUBSCRIBED BEFORE ME ON THIS, THE | t,, of March 2020.

Luce

f The Honorable Ronald G Wc Gmc organ
United States Magistrate Judge
Southern District of Texas
